DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
Status of Claims
Claims 1 and 17 have been amended.
Claims 3, 5, and 8-16 have been previously cancelled
Claims 1, 2, 4, 6, 7, and 17-21 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 17, filed 19 July 2021, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, in view of the claim amendments, the previous 35 U.S.C. § 112 rejections have been withdrawn.



35 U.S.C. § 103
Applicant’s remarks, see Page(s) 17-24, filed 19 July 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a communication device”, “a user device”, “a processing device”, “a luggage carrier device”, “a luggage handler device”, “a storage device” in claims 1, 2, 4, 6, 7 and 17-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 17 are objected to because they recite the following limitations: “…storing, using a storage device of the computer system…”, “…retrieving, using the storing device, the user information…”, “…storing, using the storing device, the at least one request data….”, and “…storing, using the storing device, the at least one transportation data…” The “storing device” should instead recite “the storage device”. For examination purposes, the claims will be interpreted as such. Appropriate correction and/or explanation is required.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (U.S. Pre-Grant Pub. No. 20190188431), in view of Seno (U.S. Pre-Grant Pub. No. 20190139347), in further view of Svenningsen (U.S. Pre-Grant Pub. No. 20200269994), Brown (U.S. Pre-Grant Pub. No. 20190279212), Pandya (U.S. Pre-Grant Pub. No. 20080133285), and Bruce (U.S. Pre-Grant Pub. No. 20180330133).
In regards to claim 1, although Zur teaches A method for facilitating storing, delivering, and tracking of luggage (Zur: ¶2 & ¶25-31), Zur does not explicitly state that the method includes the step of receiving, from a user device, user information and a unique luggage identifier associated with a luggage.
However, Seno teaches:
receiving, using a communication device of a computer system configured to verify and track an app-enabled luggage (Seno: ¶24 & ¶36), a user information from 5at least one user device (Seno: ¶23-24, ¶27, ¶31, & ¶36);
receiving, using the communication device (Seno: ¶36), a unique luggage identifier associated with the app-enabled luggage from the at least one user device (Seno: ¶23-24, ¶27, ¶31, & ¶36),
wherein the unique luggage identifier is associated with at least one of a Quick Response (QR) code, a bar code, a Radio Frequency (RF) 10identification tag, and a Near Field Communication (NFC) tag
analyzing, using a processing device of the computer system configured to verify and track an app-enabled luggage (Seno: ¶24 & ¶36), the user information and the unique luggage identifier (Seno: ¶23-24, ¶27, ¶31, & ¶36);
processing, using the processing device (Seno: ¶24 & ¶36), at least one luggage information based on the analyzing of the user information and the unique 15luggage identifier (Seno: ¶23-24, ¶27, ¶31, & ¶36).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rapid registration process, as taught by Seno, into the system and method of Zur. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a highly convenient luggage storage service… by enabling rapid deposit…of the luggage and enabling easy tracking of the position of the luggage” (Seno: ¶75).

Additionally, although Zur further teaches that the luggage identifier may be embedded in the luggage (Zur: ¶24, ¶27, ¶29), Zur does not explicitly state that the identifier is built into the luggage during a manufacturing process.
However, Svenningsen teaches wherein the built-in identifier is generated and embedded on the app-enabled luggage during producing each piece of the app-enabled luggage (Svenningsen: ¶91-94 disclose that the RFID luggage tag may be programmed in advance and built into the luggage items).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the built-in RFID luggage tag, as taught by Svenningsen, into the system and method of Zur and Seno. Svenningsen simply introduces that the RFID luggage tag is built into the luggage and does not need to be attached, which when combined with the system and method of Zur and Seno, yields a predictable result. 

Zur goes on to teach:
receiving, using the communication device, the at least one luggage information associated with a unique luggage identifier from a handheld device (Zur: ¶45),
wherein at least one of the at least one user device, a luggage carrier device, a luggage handler device, and the handheld device 20comprises at least one of a camera, an RF reader, and an NFC reader (Zur: ¶24 & ¶34).

Moreover, although Zur teaches storing, using a storage device of a computer system configured to verify and track an app-enabled luggage (Zur: ¶23, ¶25-26, ¶67-68), the at least one luggage information associated with the unique luggage identifier (Zur: ¶26, ¶46, & ¶67-68), Zur does not explicitly state that the data is stored on a blockchain.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain ledger, as taught by Brown, into the system and method of Zur, Seno, and Svenningsen. One of ordinary skill in the art would have been motivated to make this modification in order to “allow auditing by authorized parties” (Brown: ¶68).

wherein the storage device comprises a regular database (Zur: ¶38, ¶45-46, & ¶67-68), Zur does not explicitly state that the storage device also comprises a blockchain database.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).

Zur goes on to teach:
receiving, using the communication device, a luggage carrier information from the luggage carrier device (Zur: ¶48);
receiving, using the communication device, a luggage handler information from the luggage handler device (Zur: ¶48);
storing, using the storage device, the luggage carrier information and the luggage handler information (Zur: ¶26, ¶46, ¶48, & ¶67-68);
retrieving, using the storing device, the user information and the at least one luggage information associated with the unique luggage identifier (Zur: ¶26 & ¶68);
receiving, using the communication device, at least one request data from the at least one user device associated with a user, wherein the at least one request data comprises a user current location, a luggage drop-off location, a luggage drop-off time, a luggage pick-up time, and a luggage pick-up location (Zur: ¶24, ¶52).


Additionally, although Zur further teaches storing, using the storage device, the at least one request data (Zur: ¶23-26, ¶52, ¶67-68), Zur does not explicitly state that the data is stored on a blockchain.
blockchain (Brown: ¶51-56, ¶68, & Fig. 3).

Furthermore, although Zur teaches that a storage location is selected as the luggage handler (Zur: ¶28-30 & ¶56-57), Zur does not explicitly state that the luggage handler may be selected on the user device. 10
However, Seno further teaches:
retrieving, using the storage device, the luggage handler information associated with a luggage handler (Seno: ¶63);
receiving, using the communication device, a storing selection corresponding to the luggage handler from the at least one user device (Seno: ¶65);
assigning, using the processing device, the luggage handler based on the analyzing of the user current location and the storing selection (Seno: ¶66-68, ¶76);
transmitting, using the communication device, the luggage handler information to at least one of the luggage carrier device and the at least one user device (Seno: ¶64);
transmitting, using the communication device, the at least one luggage information to the luggage handler device associated with the luggage handler (Seno: ¶66-68);
analyzing, using the processing device, the luggage handler information and the unique luggage identifier
processing, using the processing device, at least one tracking information based on the analyzing of the luggage handler information and the unique luggage identifier (Seno: ¶75-77).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the luggage handler selection, as taught by Seno, into the system and method of Zur, Seno, Svenningsen, and Brown. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a highly convenient luggage storage service… by enabling rapid deposit…of the luggage and enabling easy tracking of the position of the luggage” (Seno: ¶75).

Likewise, although Zur teaches that a bellman is selected as the luggage carrier (Zur: ¶28-30 & ¶57), Zur does not explicitly state that the luggage carrier may be selected on the user device.
However, Pandya teaches:
receiving, using the communication device, at least one transportation data associated with the user from the at least one user device (Pandya: ¶59-60 & ¶66-82);
storing, using the storing device, the at least one transportation data (Pandya: ¶85);
retrieving, using the storage device, the luggage carrier information associated with a luggage carrier (Pandya: ¶15, ¶19, ¶66-82);
receiving, using the communication device, a delivery selection corresponding to the luggage carrier from the at least one user device
assigning, using the processing device, the luggage carrier based on the analyzing of the user current location and the delivery selection (Pandya: ¶55, ¶60, ¶99, ¶104);
transmitting, using the communication device, the luggage carrier 20information to at least one of the luggage handler device and the at least one user device (Pandya: ¶15, ¶19, ¶66-82);
transmitting, using the communication device, the at least one luggage information to the luggage carrier device associated with the luggage carrier (Pandya: ¶55, ¶60, ¶99, ¶104);
analyzing, using the processing device, the luggage carrier information and the unique luggage identifier (Pandya: ¶58-60 & ¶86);
processing, using the processing device, at least one tracking information based on the analyzing of the luggage carrier information and the unique luggage identifier (Pandya: ¶58-60 & ¶86).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the luggage carrier selection, as taught by Pandya, into the system and method of Zur, Seno, Svenningsen, and Brown. One of ordinary skill in the art would have been motivated to make this modification in order to provide “a luxury to have the option for the bags to be picked up by a courier company from their point of origin or from the airport and have it delivered to their destination with minimal extra cost” (Pandya: ¶12).

Zur goes on to teach:
transmitting, using the communication device, the at least one request data to at least one of the luggage handler device and the luggage carrier device (Zur: ¶28-30);
receiving, using the communication device, a request response from at least one of the luggage handler device and the luggage carrier device (Zur: ¶28-30);
analyzing, using the processing device, the at least one luggage information, the at least one request data, the at least one transportation data, and at least one of a luggage handler geolocation and a luggage carrier geolocation (Zur: ¶23-24, ¶28-30 & ¶57);
generating, using the processing device, a request for storing, delivering, and tracking of the app-enabled luggage for the user (Zur: ¶24, ¶52);
processing, using the processing device, the request based on the 30analyzing of the at least one luggage information, the at least one request data, the at least one transportation data, and at least one of the luggage handler geolocation and the luggage carrier geolocation (Zur: ¶23-24, ¶28-30 & ¶5397).

Furthermore, although Pandya teaches that the system may receive flight information from a user (Pandya: ¶66-81), Zur, Seno, Svenningsen, Brown, and Pandya do not explicitly state generating a schedule for the luggage.
However, Bruce teaches:
generating, using the processing device, a time schedule associated with the app-enabled luggage based on the analyzing of the at least one luggage information, the at least one request data, the at least one transportation data, and at least one of the luggage carrier geolocation and the luggage handler geolocation
transmitting, using the communication device, the time schedule to at least one of the at least one user device, the luggage handler device, and the luggage carrier device (Bruce: ¶51-52);
generating, using the processing device, a time schedule notification based on the analyzing of the time schedule, the user current location, and at least one of the luggage handler geolocation and the luggage carrier geolocation (Bruce: ¶53-55);
transmitting, using the communication device, the time schedule notification to at least one of the at least one user device, the luggage handler device, and the luggage carrier device (Bruce: ¶53-55).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the luggage itinerary, as taught by Bruce, into the system and method of Zur, Seno, Svenningsen, Brown, and Pandya. One of ordinary skill in the art would have been motivated to make this modification in order to “allow for customers to track and monitor each step in the itinerary of the baggage's scheduled route” (Bruce: ¶15).

Additionally, although Bruce further teaches storing, using the storage device, the time schedule (Bruce: ¶59-62), Bruce does not explicitly state that the data is stored on a blockchain.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).

Zur goes on to teach:
updating, using the processing device, the at least one luggage information (Zur: ¶28-29, ¶34, ¶45, & ¶51);
verifying, using the processing device, the at least one tracking information based on the updating of the at least one luggage information (Zur: ¶28-29, ¶34, ¶45, & ¶51);
receiving, using the communication device, at least one tracking information corresponding to the app-enabled luggage from at least one of the luggage 30handler device, the luggage carrier device, and the at least one user device (Zur: ¶45)40.

Lastly, although Zur teaches storing, using the storage device, the at least one luggage information, the user information, the storing selection, the delivery selection, and the at least one tracking information (Zur: ¶26, ¶46, & ¶67-68), Zur does not explicitly state that the data is stored on a blockchain.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).

In regards to claim 2, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the method of claim 1. Zur further teaches analyzing, using the processing device, the at least one tracking information;10 generating, using the processing device, a notification based on the analyzing of the at least one tracking information; and transmitting, using the communication device, the notification to at least one of the luggage handler device, the luggage carrier device, and the at least one user device (Zur: ¶28-29, ¶34, & ¶51).

In regards to claim 6, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the method of claim 1. Zur further teaches analyzing, using the processing device, the luggage carrier information, the user information, the at least one request data, the at least one transportation data, and the at least one luggage information; generating, using the processing device, a user verification notification based on the analyzing of the luggage carrier information, the user information, the at least one request data, the at least one transportation data, and the at least one luggage information; transmitting, using the communication device, the user verification notification to the luggage carrier device (Zur: ¶48-50).

Although Zur teaches storing, using the storage device, the user verification notification (Zur: ¶48-50 & ¶67-68), Zur does not explicitly state that the data is stored on a blockchain.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain ledger, as taught by Brown, into the system and method of Zur, Seno, Svenningsen, Brown, Pandya, and Bruce. One of ordinary skill in the art would have been motivated to make this modification in order to “allow auditing by authorized parties” (Brown: ¶68).

In regards to claim 7, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the method of claim 1. Zur further teaches analyzing, using the processing device, the luggage handler information, the user information, the at least one request data, the at least one transportation data, and the at least one luggage information; generating, using the processing device, a user verification notification based on the analyzing of the luggage handler information, the user information, the at least one request data, the at least one transportation data, and the at least one luggage information; transmitting, using the communication device, the user verification notification to the luggage handler device (Zur: ¶48-50).

Although Zur teaches storing, using the storage device, the user verification notification (Zur: ¶48-50 & ¶67-68), Zur does not explicitly state that the data is stored on a blockchain.
However, Brown teaches that the possession and location history of devices, such as, smart-luggage, may be stored on a ledger storage or blockchain (Brown: ¶51-56, ¶68, & Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain ledger, as taught by Brown, into the system and method of Zur, Seno, Svenningsen, Brown, Pandya, and Bruce. One of ordinary skill in the art would have been motivated to make this modification in order to “allow auditing by authorized parties” (Brown: ¶68).
	
In regards to claim 17, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 17.

In regards to claim 18, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for 

In regards to claim 20, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 20.

In regards to claim 21, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 21.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (U.S. Pre-Grant Pub. No. 20190188431), in view of Seno (U.S. Pre-Grant Pub. No. 20190139347), in further view of Svenningsen (U.S. Pre-Grant Pub. No. 20200269994), Brown (U.S. Pre-Grant Pub. No. 20190279212), Pandya (U.S. Pre-Grant Pub. No. 20080133285), Bruce (U.S. Pre-Grant Pub. No. 20180330133), and Gulec (U.S. Pre-Grant Pub. No. 20130204651).
In regards to claim 4, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the method of claim 1. Although Zur teaches receiving, using the communication device, at least one service request data from the at least one user device (Zur: ¶24, ¶52); analyzing, using the processing device, the at least one service request data; determining, using the processing device, at least one service based on the analyzing of the service request (Zur: ¶28-30 & ¶57), Zur does not explicitly state a service menu and a service schedule.
However, Gulec teaches:
wherein the at least one service request data comprises a food service data, an event ticket booking service data, a traveling service data, a hotel service data, and a ridesharing service data (Gulec: ¶47-48);
transmitting, using the communication device, a service menu corresponding to the at least one service to the at least one user device (Gulec: ¶47 & Fig. 2),
wherein the service menu is incorporated into applications or websites provided by a third party through application programing interface (API) (Gulec: ¶19, ¶42, ¶46-47, ¶68);
receiving, using the communication device, at least one service response corresponding to the at least one service (Gulec: ¶47-49),
analyzing, using the processing device, at least one of the at least one service response, the at least one luggage information, the at least one request data, the at least one transportation data, and at least one of the luggage handler geolocation and the luggage carrier geolocation; generating, using the processing device, a service schedule associated with the app-enabled luggage corresponding to the at least one service based on the analyzing of at least one of the at least one request data, the at least one service response, the at least one transportation data, and the at least one luggage information (Gulec: ¶48-49, ¶53-54, ¶60-62);
transmitting, using the communication device, the service schedule to at least one of the at least one user device, the luggage handler device, and the luggage carrier device (Gulec: ¶48-49, ¶53-54, ¶60-62); and
storing, using the storage device, the service schedule (Gulec: ¶48-49 & ¶65).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hotel guest services, as taught by Gulec, into the system and method of Zur, Seno, Brown, Pandya, and Bruce. One of ordinary skill in the art would have been motivated to make this modification in order to “streamline hotel guest services for faster response times when a request is made while tracking employees” (Gulec: ¶10).

In regards to claim 19, Zur, Seno, Svenningsen, Brown, Pandya, and Bruce teach the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628